DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0001], the status of the parent application should be updated.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, it is unclear what “configured to receive a connecting member of a cycle” requires in the claim.  In particular, it is noted that the connecting member is not being positively claimed.  The connecting member is not positively claimed until claim 9.  In addition, it is unclear what “of a cycle” requires in claim 2, line 2, as a cycle is not being positively claimed, and “of a cycle” does not claim any particular shape or dimension of a non-claimed connecting member.  Dependent claims 3-10 are also rejected, as they depend from claim 2.  Claim 5 is indefinite as it is incomplete, and must end with a period.  The first and second distances of claim 6 are unclear, since a connecting member is not being positively claimed.  Claim 7 is indefinite as it depends from claim 6.  Claim 14 is indefinite as it is incomplete, and must end with a period.  In claim 21, line 5, it is unclear what “configured to receive a connecting member of a cycle” requires in the claim.  In particular, it is noted that the connecting member is not being positively claimed.  In addition, it is unclear what “of a cycle” requires in claim 21, line 5, as a cycle is not being positively claimed, and “of a cycle” does not claim any particular shape or dimension of a non-claimed connecting member.  
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,723,399. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 2-21 of the instant application are set forth throughout claims 1-17 of U.S. Patent No. 10,723,399.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
               In view of the above rejections under 35 USC 112, second paragraph, the respective claims are rejected as best understood, on prior art, as follows.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-15, 17 and 19-21 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Karcz et al 8,966,947 in view of Gagosz et al 2011/0148346.
Re claim 2, it is first noted that a connecting member and a cycle are not being positively claimed.  Karcz et al teaches a locking receptacle defined by the interior of shell 24, as seen in fig. 9, the receptacle is configured to receive a connecting member 70, a movable member 28 in the receptacle to rotate about a first axis between a lockable and an unlockable position, a locking member 80, 82 configured to rotate about a second axis (the axis of barrel 50) perpendicular to the first axis 30 to switch between a locked position (fig. 5) and an unlocked position (fig. 7), to secure the movable member while the movable member is in the lockable position and while the locking member is in the locked position. Gagosz et al teaches that it is well known to lock a connecting member 11 of a cycle in a locking receptacle (the interior defined by walls 127 in fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mechanism of Karcz et al such that it is capable of locking a connecting member of a cycle, in view of the teaching of Gagosz et al, to prevent theft of a cycle, as is well known in the lock art.
Re claim 3, Karcz et al teaches the claimed lock side tab 82 to engage the leg 84 and an unlock side which does not engage the leg 84 (fig. 7).
Re claim 4, the locking member 80, 82 of Karcz et al comprises a cylindrical shaft labeled 50 in fig. 3.
Re claim 5, the movable member 28 of Karcz et al is out of the path of the connecting member 70 in fig. 7 and in the path of the connecting member 70 in fig. 9.
               Re claim 6, it is again noted that a connecting member is not positively claimed.  In addition, the locking member and movable member of Karcz et al contact each other at a first distance in fig. 9 relative to the first axis 30, and the connecting member 70 and movable member contact each other at a second distance in fig. 9 relative to the first axis 30, and the first distance is greater than the second distance to reduce force transmission to the locking member by the connecting member.
               Re claim 7, the specific dimensions are of no patentable significance, as a connecting member is not being claimed.
               Re claim 8, the shell 24 of Karcz et al has an opening defined by sloped walls below numeral 24 in fig. 1, and a connecting member is not being claimed.
               Re claim 10, the locking receptacle, movable member and locking member of Karcz et al define portions of a rental station.  No specific elements to a rental station are being claimed.  In addition, the components of Gagosz et al teaches that it is well known to use the components as a rental station.
Re claim 11, Karcz et al teaches a method of receiving a connecting member 70 in a locking receptacle defined by the interior of shell 24, as seen in fig. 9, the receptacle is configured to receive a connecting member 70, a movable member 28 in the receptacle to rotate about a first axis between a lockable and an unlockable position, a locking member 80, 82 configured to rotate about a second axis (the axis of barrel 50) perpendicular to the first axis 30 to switch between a locked position (fig. 5) and an unlocked position (fig. 7), to secure the movable member while the movable member is in the lockable position and while the locking member is in the locked position. Gagosz et al teaches that it is well known to lock a connecting member 11 of a cycle in a locking receptacle (the interior defined by walls 127 in fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mechanism of Karcz et al such that it is capable of locking a connecting member of a cycle, in view of the teaching of Gagosz et al, to prevent theft of a cycle, as is well known in the lock art.
Re claim 12, Karcz et al teaches the claimed lock side tab 82 to engage the leg 84 and an unlock side which does not engage the leg 84 (fig. 7).
Re claim 13, the locking member 80, 82 of Karcz et al comprises a cylindrical shaft labeled 50 in fig. 3.
Re claim 14, the movable member 28 of Karcz et al is out of the path of the connecting member 70 in fig. 7 and in the path of the connecting member 70 in fig. 9.
               Re claim 15, it is again noted that a connecting member is not positively claimed.  In addition, the locking member and movable member of Karcz et al contact each other at a first distance in fig. 9 relative to the first axis 30, and the connecting member 70 and movable member contact each other at a second distance in fig. 9 relative to the first axis 30, and the first distance is greater than the second distance to reduce force transmission to the locking member by the connecting member.
               Re claim 17, the shell 24 of Karcz et al has an opening defined by sloped walls below numeral 24 in fig. 1, and a connecting member is not being claimed.
              Re claim 19, the locking receptacle, movable member and locking member of Karcz et al define portions of a rental station.  No specific elements to a rental station are being claimed.  In addition, the components of Gagosz et al teaches that it is well known to use the components as a rental station.
              Re claim 20, key rotation in the lock of Karcz et al provides a signal that rotates the locking member 80, 82 from its locked to its unlocked position.
Re claim 21, it is first noted that a connecting member and a cycle are not being positively claimed.  Karcz et al teaches a locking receptacle defined by the interior of shell 24, as seen in fig. 9, the receptacle is configured to receive a connecting member 70, a movable member 28 in the receptacle to rotate about a first axis between a lockable and an unlockable position, a locking member 80, 82 configured to rotate about a second axis (the axis of barrel 50) perpendicular to the first axis 30 to switch between a locked position (fig. 5) and an unlocked position (fig. 7), to secure the movable member while the movable member is in the lockable position and while the locking member is in the locked position. Gagosz et al teaches that it is well known to lock a connecting member 11 of a cycle in a locking receptacle (the interior defined by walls 127 in fig. 14).  Gagosz et al also teaches a system including a terminal 2 in fig. 8 with plural docking stations 107 in fig. 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mechanism of Karcz et al such that it is capable of locking a connecting member of a cycle, and used with a terminal and plural docking stations, in view of the teaching of Gagosz et al, to prevent theft of plural cycles, as is well known in the lock art.  
               Provided the double patenting rejection is overcome, claims 16 and 18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
               Provided the double patenting rejection and the rejections under 35 USC 112, second paragraph are overcome, claim 9 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Malsom 6,327,879 teaches a connecting member 54 having a triangular shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 13, 2022